Exhibit 10.18
 
 
EXPLORATION AGREEMENT


THIS Exploration Agreement (referred to as the “Agreement”) is made and entered
into as of this 1st day of March, 2013 between Vecta Oil & Gas, Ltd., a Texas
limited partnership, hereinafter called “Vecta”, whose address is 575 Union
Blvd., Suite 208, Lakewood, Colorado 80228, and Synergy Resources Corporation, a
Colorado corporation, hereinafter called “Synergy”, whose address is 20203
Highway 60, Platteville, Colorado 80651. For purposes of this Agreement, Vecta
and Synergy may be alternately referred to as a “Party” and collectively as the
“Parties”.


RECITALS


WHEREAS, Vecta owns an interest in those certain oil and gas leases covering
lands more particularly described in the Exhibit “A” attached hereto and by this
reference made part hereof (hereinafter referred to as the “Vecta Greenhorn
Project Leases”) covering a total of 33,021.6581 net acres, more or less,
located in Morgan and Weld Counties, Colorado;


AND WHEREAS, Vecta owns an interest in those certain oil and gas leases covering
lands more particularly described in Exhibit “B” attached hereto and by this
reference made part hereof (hereinafter referred to as the “Vecta Wattenberg
Extension Area Leases”) covering a total of 2,022.5821 net acres, more or less,
located in Weld County, Colorado;


AND WHEREAS, Synergy owns those certain oil and gas leases covering lands more
particularly described in the Exhibit “C” attached hereto and by this reference
made  part hereof (hereinafter referred to as the “Synergy Greenhorn Project
Leases”) covering a total of 10,735.2927 net acres, more or less, located in
Morgan and Weld Counties, Colorado;


AND WHEREAS, Synergy and Vecta have jointly acquired certain leases from the
Board of Land Commissioners of the State of Colorado at the May 17, 2012 lease
auction as set forth more particularly in the Exhibit “D” attached hereto and by
this reference made a part hereof covering a total of 960.00 acres, more or
less, located in Weld County, Colorado (hereafter referred to as the “Joint
Interest State Leases”);


AND WHEREAS, Vecta has recently acquired additional oil and gas leases covering
lands more particularly described in Exhibit “E” attached hereto and by this
reference made a part hereof (hereinafter referred to as the “Vecta Greenhorn
Project Supplemental Leases”) covering a total of 1,904.4829 net acres, more or
less, located in Morgan and Weld Counties, Colorado;


AND WHEREAS, Vecta and Synergy desire to exchange, cross-convey and assign
interests in the Vecta Greenhorn Project Leases and the Synergy Greenhorn
Project Leases so that each of the Parties owns an equal undivided interest in
each of the leases depicted in the attached Exhibits “A” and “C”;


AND WHEREAS, Synergy desires to purchase from Vecta such additional interests in
the Vecta Greenhorn Project Leases and the Vecta Greenhorn Project Supplemental
Leases to increase its aggregate working interest across the combined leasehold
positions of the Parties as depicted in the attached Exhibits “A”, “C” and “E”,
and Vecta agrees to sell such interests to Synergy on the terms and conditions
set forth in this Agreement;


AND WHEREAS, Synergy also desires to acquire from Vecta, interests in the leases
depicted in the attached Exhibits “B” and “D” covering lands located adjacent to
certain Wattenberg Field assets owned by Synergy, such adjacent area being
hereafter referred to as the “Wattenberg Extension Area”.


AND WHEREAS, Vecta and Synergy each desire to acquire from each other copies of
the respective lease, land and title records, and contract files pertaining to
the Vecta Leases and the Synergy Leases as well as any proprietary and
non-proprietary geological and geophysical data owned or possessed by Vecta or
Synergy covering lands within the townships shown in Exhibits “A”, “B”, “C”, “D”
or “E” (referred to as the “Records”).  The interest in the Vecta Greenhorn
Project Leases, the Vecta Wattenberg Extension Area Leases, the Vecta Vecta
Greenhorn Project Supplemental Leases, and the Joint Interest State Leases to be
sold or exchanged by Vecta and thereafter acquired by Synergy (whether by
purchase or trade), and the interests in the Synergy Greenhorn Project Leases to
be exchanged by Synergy with Vecta, and all of the associated Records are
collectively referred to as the “Assets”.  Additionally, Synergy and Vecta have
agreed to the conduct of an exploration program which shall include the
acquisition of new proprietary seismic data and the drilling of one or more
wells in and under the Vecta Greenhorn Project Leases, the Vecta Greenhorn
Project Supplemental Leases or the Synergy Greenhorn Project Leases or leases
hereafter acquired jointly by Vecta and Synergy that are pooled or unitized
therewith;


 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for good and valuable consideration, and for the mutual
covenants herein contained, Vecta and Synergy agree as follows:


1. 
EFFECTIVE DATE



           The Effective Date of this Agreement shall be as of 7:00 o’clock
A.M., local time, on March 1, 2013.


 
2. 
TERM



           This Agreement shall commence on the Effective Date and shall
thereafter remain in effect for each township in which any Subject Lease
covering any of the Subject Lands in such township, or any lease previously or
hereafter acquired in such township by Vecta and Synergy pursuant to the Area of
Mutual Interest discussed in Section 15 (referred to as the DJ Basin Greenhorn
AMI), remains in effect, or a primary term of four (4) years from the Effective
Date, whichever is later, unless terminated sooner pursuant to the provisions of
Section 3, Section 7.2, or Section 9.2.
 
 
3. 
CLOSING



           Closing shall mean the date on which the Leasehold Equalization Fee
(as defined in Section 5.1) is paid to Vecta and the conveyancing documents (as
described in Section 8) are exchanged by Vecta and Synergy.  Closing shall occur
on or before March 15, 2013 at such time and place as may be agreed upon in
writing by the Parties. If Closing does not occur by such date, this Agreement
shall have no further force and effect, and the parties shall have no mutual
obligations to each other hereunder.




4. 
INTERESTS TO BE EXCHANGED/CROSS-CONVEYED

 
Subject to the terms, conditions and reservations contained in this Agreement,
Synergy shall assign, transfer and convey to a mutually agreeable third party
(the “Qualified Intermediary”) at Closing an assignment of sixty five percent
(65.00%) of all of the right, title and interest of Synergy in and to the
Synergy Greenhorn Project Leases insofar as they cover the lands set forth in
the attached Exhibit “C”, being a total of Six Thousand Nine Hundred Seventy
Seven and 94/100ths net acres of leasehold, more or less, and Vecta shall
assign, transfer and convey to the Qualified Intermediary at Closing an
assignment of an equal number of net acres of leasehold out of all of the right,
title and interest of Vecta as to the Vecta Leases insofar as they cover the
lands set forth in the attached Exhibit “A”, being an equal undivided 21.131405%
interest, more or less, in and to the Vecta Greenhorn Project Leases.
 
The assignments of these leasehold interests at Closing by the Parties shall be
treated as a like-kind exchange pursuant to the provisions of Internal Revenue
Code Section 1031, and the Parties shall prepare and execute such documents as
may be necessary to satisfy the provisions of the Internal Revenue Code so as to
effect this transaction. Any and all fees incurred during the exchange process
by the Qualified Intermediary, the Section 1031 Exchange Agent or any other
parties shall be borne equally by the Parties.
 
As soon as practicable following Closing, the Qualified Intermediary shall
convey the interests received from Synergy to Vecta, and shall likewise convey
the leasehold interests received from Vecta to Synergy. The Parties agree to
execute such additional documents and assurances as may be necessary to complete
this portion of the Agreement.
 
The interests in the Vecta Greenhorn Project Leases covering the lands set forth
in the attached Exhibit “A” shall be assigned by Vecta to Synergy without
warranty of title, express, implied, statutory, or otherwise, except for those
transactions occurring by, through or under Vecta.  It is the intent of Vecta to
convey to Synergy an equal undivided interest in all of the leases owned by
Vecta as to all of the lands covered by said leases. Likewise, the interests in
the Synergy Greenhorn Project Leases covering the lands set forth in the
attached Exhibit “B” shall be assigned by Synergy to Vecta without warranty of
title, express, implied, statutory, or otherwise, except for those transactions
occurring by, through or under Synergy.  It is the intent of Synergy to convey
to Vecta an equal undivided interest in all of the leases owned by Synergy as to
all of the lands covered by said leases.


 
2

--------------------------------------------------------------------------------

 




5. 
ADDITIONAL GREENHORN PROJECT INTERESTS TO BE ACQUIRED BY SYNERGY



           Subject to the terms, conditions and reservations contained in this
Agreement, Vecta shall sell, assign, transfer and convey to Synergy at Closing,
and Synergy shall purchase, pay for and receive at Closing an assignment of the
following:
 

 
13.868595% of all right, title and interest of Vecta in and to the Vecta
Greenhorn Project Leases insofar as they cover the lands set forth on Exhibit
“A” thus vesting in Synergy in total an equal undivided 35.00% interest in and
to the Vecta Greenhorn Project Leases when combined with the interests acquired
pursuant to the exchange discussed in Section 4 of the Agreement
 

 
The interests in the Vecta Greenhorn Project Leases covering the lands set forth
in the attached Exhibit “A” shall be assigned by Vecta to Synergy without
warranty of title, express, implied, statutory, or otherwise, except for those
transactions occurring by, through or under Vecta.  It is the intent of Vecta to
convey to Synergy an equal undivided interest in all of the leases owned by
Vecta as to the lands covered by said leases set forth in the attached Exhibit
“A”.
 


6. 
ADDITIONAL INTERESTS TO BE ACQUIRED BY SYNERGY FROM VECTA



At the May 17, 2012 State of Colorado Board of Land Commissioners oil and gas
lease auction, Synergy acquired three (3) oil and gas leases covering lands
outside the boundary of the Greenhorn Project Area for an aggregate
consideration of Four Hundred Forty Four Thousand Sixty Dollars ($444,060.00).
At the time of the sale, Synergy and Vecta had agreed to jointly acquire the
leasehold, and Vecta reimbursed Synergy for one-half of the aggregate
expenditure (or $222,030.00) following the sale. Synergy acknowledges receipt of
this prior payment from Vecta for fifty percent (50%) of the total amount paid
by Synergy for acquisition of this state leasehold. Synergy has expressed a
desire to acquire a larger portion of the leasehold interest owned by Vecta in
these State leases more particularly described in the attached Exhibit “D” as
well as other leasehold owned by Vecta covering lands outside the boundary of
the Greenhorn Project Area, but located within the Wattenberg Extension Area
described above covering portions of the following townships, said leases and
lands being more particularly described in the attached Exhibit “B”:


Township 1 North, Ranges 63 and 64 West, 6th P. M.
Township 2 North, Range 62 West, 6th P. M.
Township 3 North, Ranges 61 and 62 West, 6th P. M.
Township 4 North, Ranges 61 and 62 West, 6th P. M.


Accordingly, subject to the terms, conditions and reservations contained in this
Agreement, Vecta shall sell, assign, transfer and convey to Synergy at Closing,
and Synergy shall purchase, pay for and receive at Closing an assignment of the
following:
 

 
65.00% of all right, title and interest of Vecta in and to the leases set forth
in the attached Exhibit “B” (the “Vecta Wattenberg Extension Area Leases”), as
well as fifteen percent (15.00%) out of the Vecta fifty percent (50.00%)
interest in the three (3) State of Colorado leases acquired at the May 17, 2012
Colorado State Sale as set forth on the attached Exhibit “D” thus vesting in
Synergy in total an equal undivided 65.00% interest in and to the May 17, 2012
State Leases
 

 
As to the leasehold interests set forth in the attached Exhibit “B” being
conveyed by Vecta to Synergy, the consideration payable for such assignment
shall equal Four Hundred Dollars ($400.00) per net mineral acre. The additional
interest being acquired by Synergy in the state leasehold depicted in the
attached Exhibit “D” shall equal fifteen percent of the total consideration of
$444,060.00 paid by Synergy and Vecta, and Vecta shall be so credited for the
sum of $66,609.00 at closing hereunder as part of the aggregate consideration
for this transaction.


 
3

--------------------------------------------------------------------------------

 
The interests in the leases covering the lands set forth in the attached
Exhibits “B” and “D” shall be assigned by Synergy to Vecta and by Vecta to
Synergy without warranty of title, express, implied, statutory, or otherwise,
except for those transactions occurring by, through or under the Party in whose
name each such lease was acquired and is subsequently named as Assignor
hereunder.  It is the intent of each Party to convey to the other Party an equal
undivided interest in all of the leases owned by the assigning Party as to all
of the lands covered by said leases.




7. 
CONSIDERATION



           Synergy shall pay to Vecta cash and other considerations for the
Assets to be conveyed as set forth in this Section 7.


           7.1           Leasehold Reimbursement Fee


(a)           At Closing, Synergy shall pay to Vecta, via wire transfer or
immediately available funds, the sum estimated to be Two Million Eight Hundred
Forty One Thousand Eight Hundred Fifty Five and 57/100ths Dollars
($2,841,855.57), calculable as follows:


(i) Greenhorn Project Leasehold – Synergy and Vecta exchange 6,977.9403 net
acres out of Exhibits “A” and “C”, and Synergy acquires additional 4,579.6401
net acres out of Exhibit “A” to equal 35% in Exhibit “A” leasehold


4,579.6401 net acres X $600.00/net acre = $2,747,784.06


(ii Wattenberg Extension Leasehold --- Synergy to acquire 65% of Vecta
2,022.5821 net acres
In the Wattenberg Extension Area as depicted in Exhibit “B” at price of $400.00
per net acre


2,022.5821 net acres X 65% = 1,314.6784 X $400.00/net acre = $525,871.36


(iii) Joint Interest State Leasehold --- Synergy to acquire from Vecta an
additional 15% (being 30% of Vecta’s 50%) of the State leasehold covering lands
in the Wattenberg Extension Area as shown in Exhibit “D” at cost


Total Consideration = $444,060.00 X 15% = $66,609.00


(iv) Supplemental Greenhorn Leasehold --- Synergy to acquire its proportionate
35% of additional leasehold acquired by Vecta in Greenhorn Project Area at cost,
being 35% of aggregate lease bonus and brokerage costs (Synergy to acquire
666.5691 net acres at cost of $212.42 per net acre)


Total Consideration = $404,545.70 X 35% = $141,591.00
 
(b)           Synergy Equity Contribution --- the estimated amount due Vecta by
adding the consideration for the assignments being made to Synergy under Section
7.1.a (i) through (iv) equals $3,481,855.42; Vecta has agreed to accept a total
of one hundred thousand (100,000) shares of restricted common stock of Synergy
(hereafter the “Shares”) as a portion of the consideration otherwise due and
payable hereunder. The value allocated to each share is equal to the average of
the closing share price for a period of twenty (20) trading days preceding the
date of this Agreement, as posted on the NYSE:MKT. The specific cash amount due
Vecta at closing shall be calculated following completion of the title review
and other due diligence conducted by each Party, and shall equal the total
amounts due Vecta being the actual sum of Section 7.1.a (i) through (iv), less
and except the value of the Shares to be tendered to Vecta. Before close of
business the day prior to Closing, Vecta shall provide a summary of the total
due (hereafter the “Final Settlement Statement”), and Synergy shall submit such
payment (as herein provided) to Vecta at Closing.
 
 
 
4

--------------------------------------------------------------------------------

 
Adjustments to the interests to be acquired by each Party may be made in
accordance with the provisions of Section 9.3 below. Should the adjustment
result in a net addition to the amount owed to Vecta subject to the right of
Synergy to cure any and all such identified defects, Synergy shall place in
escrow the additional amount in question through the May 15, 2013 final defect
curative date set forth in Section 9.5. Should the adjustment result in a net
reduction in the amount owed to Vecta, then Synergy shall reduce the total
consideration hereunder.


The shares of Synergy stock will be “restricted securities” as that term is
defined in Rule 144 of the Securities Act of 1933, as amended (the “Securities
Act”).  Such shares may be resold only in compliance with Rule 144 or some other
exemption from registration under the Securities Act.


Vecta and Synergy acknowledge that certain consents and approvals are required
to issue the Shares, including approval of the NYSE MKT, and that the Shares
will not be delivered to Vecta on the Closing Date.  Synergy shall within five
(5) business days after the Closing Date, and in good faith, commence
application for all necessary consents and approvals to cause the Shares to be
delivered to Seller at the earliest possible date, not to exceed in any event
one hundred twenty (120) days, including weekends and holidays, from the Closing
Date.


Synergy represents, covenants and warrants that Synergy is an entity subject to
the reporting requirements of the Securities Exchange Act of 1934.  Vecta
represents and warrants that it is not an affiliate, a director, a large
shareholder, or has any relationship with Synergy which constitutes a
relationship of control or would permit Vecta in any way to exercise control
over Synergy.  Provided Vecta meets the requirements of Rule 144 as heretofore
referenced, Synergy shall promptly, upon Vecta’s written request, provide
instructions to its stock transfer agent to remove the restrictive legend from
the Shares.


Any and all expenses and costs, including attorney fees, associated with Synergy
obtaining the requisite consents and approvals to issue the Shares, and
subsequent removal of the restrictive legend from the Shares, shall be borne
solely by Synergy.
 
           7.2            Work Commitment


           As an additional commitment hereunder, Synergy and Vecta shall use
reasonable efforts in good faith (A) to acquire new proprietary seismic data
across a portion of the lands covered by the Vecta Greenhorn Project Leases, the
Vecta Greenhorn Project Supplemental Leases  and/or the Synergy Greenhorn
Project Leases in one or more programs mutually agreeable to the Parties, (B) to
drill a horizontal well to evaluate either the Greenhorn Shale or Niobrara Shale
as the primary objective within the project area in which Synergy and Vecta own
undivided interests in the Vecta Greenhorn Project Leases, the Vecta Greenhorn
Project Supplemental Leases  and/or the Synergy Greenhorn Project Leases
pursuant to the Agreement, or (C) to conduct such other exploration projects
within the project area as may be mutually agreed upon by the Parties pursuant
to the Joint Operating Agreement referenced in Section 11 below (hereafter the
“Project JOA”).


7.2.a           Seismic Acquisition Program
 
Vecta shall operate and Synergy shall participate in a proprietary seismic
acquisition program covering lands in Section 36 of Township 7 North, Range 59
West; and Sections 1 and 12 of Township 6 North, Range 59 West, all in the 6th
P. M., Morgan and Weld Counties, Colorado. This program is designed as a hazard
program in preparation for the drilling of a horizontal Greenhorn exploratory
well tentatively planned to be located in Section 1 of Township 6 North, Range
59 West, 6th P. M., Morgan County, Colorado, but shall also be designed to
evaluate multiple formations, including, but not limited to the Niobrara, the
Codell, the D-sand and the J-sand formations. Promptly upon completion of data
acquisition, Vecta shall thereafter process and interpret such data. Synergy
shall pay for its proportionate share of the costs of acquisition and processing
of such data, and shall thereafter own a proportionate 35.00% interest in the
data set resulting from the completion of this seismic commitment.


7.2.b           Drilling of Test Well
 
Synergy, after consultation with Vecta (and any third party owners to whom Vecta
or Synergy may sell, assign, transfer or convey portions of their interests in
the Vecta Vecta Greenhorn Project Leases, the Vecta Greenhorn Project
Supplemental Leases  and/or the Synergy Greenhorn Project Leases), shall propose
the drilling and completion of a new well to evaluate the Greenhorn formation
(hereafter the “Test Well Objective Formation”); and may select a drill site or
drill sites within the project area to evaluate either the Test Well Objective
Formation or other objective specified in the proposal for such well or wells
pursuant to the provisions of the Project JOA.


 
5

--------------------------------------------------------------------------------

 
Following interpretation of the data derived from the seismic program referenced
in Section 7.2.a above, Synergy shall use reasonable efforts in good faith to
spud on or before October 31, 2013, a well (referred to as the “Initial
Greenhorn Test Well”) at a legal location in Section 1 of Township 6 North,
Range 59 West, 6th P. M., Morgan County, Colorado. The Initial Greenhorn Test
Well shall be drilled to a depth sufficient to penetrate and adequately test the
D-sand and J-sand formations, and shall thereafter be plugged back to the
Greenhorn formation for the express purpose of drilling an extended reach
lateral of not less than four thousand feet (4,000’) within said Section 1 of
Township 6 North, Range 59 West. Following completion of the lateral, Synergy
shall attempt to complete the horizontal leg of the well utilizing a multi-stage
frac stimulation mutually designed and agreed upon by the Parties. Vecta shall
provide technical assistance to Synergy during the course of operations,
including, but not limited to geological oversight and engineering consultation.
The costs of drilling the Initial Greenhorn Test Well shall be borne 65.00% by
Vecta (and any partners secured by Vecta) and 35.00% by Synergy.  All costs for
operations and production after the completion of the Initial Greenhorn Test
Well, as well as any costs for acquisition of additional seismic data or
leasehold, or for the drilling of additional wells, shall be borne in accordance
with the elections of the parties under the Project JOA.  Under the Project JOA,
Synergy shall have a 35.00% working interest and Vecta (and any partners of
Vecta) shall have a cumulative 65.00% working interest subject to the
non-consent and non-participation penalties set forth therein.


7.2.c            Substitute Well(s)
 
Should granite, salt, saltwater flow, heaving shale or other conditions,
including, but not limited to, the loss of the hole or mechanical difficulties,
be encountered in drilling any of the wells referenced in Section 7.2.b which
would render further drilling impracticable and such well has not yet reached
the planned length of the lateral in the Test Well Objective Formation, the
Parties shall have the right, but not the obligation, to commence the actual
drilling of a substitute well at a legal location chosen by mutual agreement of
Synergy and Vecta (with concurrence from any partners secured by Vecta) within
thirty (30) days after the plugging and abandonment of the Initial Greenhorn
Test Well.  Such substitute well shall be drilled to the Test Well Objective
Formation and in the same manner as specified by this Agreement for the well for
which it is a substitute, and shall, in all respects and for all purposes of
this Agreement, be considered as if it were the well for which it is a
substitute. The Initial Greenhorn Test Well, or any subsequent test well planned
as a horizontal test well, shall not be deemed to have fulfilled the drilling
commitment set forth in this Section 7 unless and until the wellbore reaches a
lateral displacement of seventy five percent (75%) of the total horizontal
displacement planned in such wellbore as evidenced in the proposal for such well
under the Project JOA.
 
7.2.d           Force Majeure
 
If Synergy or Vecta exercise reasonable efforts in good faith to timely initiate
operations as to any of the commitments set forth in this Section 7, but is
prevented from initiating such action by reason of strikes, labor disputes,
accidents, action of the elements (or other acts of God), partial or total
failure or inability to obtain material or supplies, including a drilling rig,
or in the event that the performance of such drilling is prevented by law,
directive or regulations from any authorized agency, or the inability to secure
the necessary permits or use agreements from the owners of the surface or the
minerals of the lands covered by the Vecta Greenhorn Project Leases, the Vecta
Greenhorn Project Supplemental Leases  and/or the Synergy Greenhorn Project
Leases (or other joint interest leases acquired pursuant to the Project JOA) to
fulfill either the seismic commitment or the drilling commitment, the time
required for performance of such obligations shall be extended for so long and
only so long as the condition causing such force majeure continues to exist.
Upon cessation of the condition constituting the force majeure, Synergy or Vecta
shall have one hundred eighty (180) days, or for so long thereafter as may be
necessary to achieve optimal seismic acquisition or drilling conditions within
which to initiate the required operation; however, such period will be reduced
to the extent operations must be conducted within a fixed period of time to
avoid the loss, termination or forfeiture of leasehold interests or the loss of
opportunity to earn additional leasehold interests. The Party responsible for
conduct of the applicable operation shall notify all other Parties to the
Agreement in writing of the existence of the force majeure condition, and shall
use reasonable efforts in good faith to remove or address the force majeure
situation as quickly as practicable. If operations are not commenced within the
period discussed above, not to exceed in any event one hundred eighty (180)
days, after the funds for such operation have been advanced by the Parties, all
monies advanced by the Parties for the proposed operation shall be returned
immediately.
 
 
6

--------------------------------------------------------------------------------

 
7.2e           Sale of Seismic
 
No Party may sell, transfer or license any of the proprietary seismic data
acquired hereunder for a term of five (5) years following the date the final
processed data is delivered to the partners.  Thereafter, any Party may market
and sell the data, but not the interpretations thereof and shall account to the
other Parties for such Party’s pro rata share of the proceeds net of sale
costs.  Vecta shall cause the other third party owners of the data to be subject
to the same restrictions with respect to the data.
 
7.3           Favored Nations


As an additional commitment hereunder, Synergy and Vecta shall use reasonable
efforts in good faith to secure additional participants for exploration
activities planned within the lands covered by the Vecta Greenhorn Project
Leases, the Vecta Wattenberg Extension Area Leases, the Vecta Greenhorn Project
Supplemental Leases, the Joint Interest State Leases,  and/or the Synergy
Greenhorn Project Leases. Furthermore, the Parties agree that for a period of
one (1) year from the date of execution of this Agreement should Vecta sell or
agree to sell any portion of its retained interests in the leasehold set forth
in Exhibits “A” or “C” for an amount less than Four Hundred Dollars ($400.00)
per net acre or assign such leasehold to a third party with a net revenue
interest greater than eighty percent (80.00%), the parties shall make an
adjustment to the purchase price hereunder by re-calculating the amount paid or
payable to Vecta, and Vecta shall within fifteen (15) days of the closing of
such transaction refund to Synergy an amount equal to the difference between
Four Hundred Dollars per net acre and the price received by Vecta per acre under
the third party transaction multiplied by the affirmative difference between the
number of net mineral acres contained in the Vecta assignment to Synergy and the
number of net mineral acres contained in the Synergy assignment to Vecta. In the
event that the leasehold is conveyed to a third party under a transaction where
the deliverable net revenue interest is greater than eighty percent (80.00%),
then Vecta shall assign to Synergy an overriding royalty interest in the
leasehold equal to the affirmative difference between the net revenue interest
delivered to the third party and the eighty percent (80.00%) net revenue
interest delivered to Synergy at closing hereunder.


 
8. 
CONVEYANCING DOCUMENTS



           The interests shown above in the Vecta Greenhorn Project Leases and
the Vecta Greenhorn Project Supplemental Leases covering the lands set forth in
the attached Exhibits “A” and “E”; the Vecta Wattenberg Extension Area Leases
covering the lands set forth in the attached Exhibit “B”; and the portion of the
Joint Interest State Leases depicted in the attached Exhibit “D” shall be
conveyed at Closing by Vecta to Synergy, and the interests shown above in the
Synergy Greenhorn Project Leases covering the lands set forth in the attached
Exhibit “C” that are owned by Synergy shall be conveyed at Closing by Synergy to
Vecta pursuant to instruments in the form of Exhibit “F” attached hereto, or
such other form or forms by the appropriate governmental authority with
jurisdiction to transfer properly the Vecta Greenhorn Project Leases; the Vecta
Wattenberg Extension Area Leases; the Synergy Greenhorn Project Leases; the
Joint Interest State Leases; and the Vecta Greenhorn Project Supplemental Leases
according to the requirements of any applicable federal, state or local agency.
The assignments of the Vecta Greenhorn Project Leases; the Vecta Wattenberg
Extension Area Leases; the Synergy Greenhorn Project Leases; the Joint Interest
State Leases; and the Vecta Greenhorn Project Supplemental Leases shall be made
specifically subject to the terms and conditions of each of the Vecta Greenhorn
Project Leases; the Vecta Wattenberg Extension Area Leases; the Synergy
Greenhorn Project Leases; the Joint Interest State Leases; and the Vecta
Greenhorn Project Supplemental Leases.


           With respect to each of the Vecta Greenhorn Project Leases and the
Vecta Wattenberg Extension Area Leases, Vecta shall convey the interests in the
Assets to Synergy subject to the reservation on a lease-by-lease basis of an
overriding royalty interest (hereafter the “Project ORRI”) equal to the
affirmative difference between burdens of record as of the effective date of
this Agreement and twenty percent (20.00%) of eight-eighths of the oil, gas and
other hydrocarbons or other substances produced and saved. The Project ORRI
shall be proportionately reduced (a) to the extent that the mineral interest in
the lands covered by the Vecta Greenhorn Project Lease or the Vecta Wattenberg
Extension Area Lease covers less than the entire mineral interest in the subject
lands, and (b) also to the extent that the working interest of Vecta in each of
the Vecta Greenhorn Project Leases or the Vecta Wattenberg Extension Area Leases
is the entire working interest.


 
7

--------------------------------------------------------------------------------

 
With respect to each of the Synergy Greenhorn Project Leases, Synergy shall
convey the interests in the Assets to Vecta subject to the reservation on a
lease-by-lease basis of an overriding royalty interest (hereafter the “Project
ORRI”) equal to the affirmative difference between burdens of record as of the
effective date of this Agreement and twenty percent (20.00%) of eight-eighths of
the oil, gas and other hydrocarbons or other substances produced and saved. The
Project ORRI shall be proportionately reduced (a) to the extent that the mineral
interest in the lands covered by the Synergy Greenhorn Project Lease covers less
than the entire mineral interest in the subject lands, and (b) also to the
extent that the working interest of Synergy in each of the Synergy Greenhorn
Project Leases is the entire working interest.


With respect to each of the State and Federal Leases as well as the Vecta
Greenhorn Project Supplemental Leases, Synergy and Vecta shall convey the
interests in this leasehold to each other without any reserved or retained
overriding royalty interest, and each party shall have the same net revenue
interest in the leasehold following such assignments.


It is the intent of the Parties that the interest in the Vecta Greenhorn Project
Leases and the Vecta Wattenberg Extension Area Leases shall be delivered to
Synergy at Closing with an eighty percent (80.00%) net revenue interest, and the
interest in the Synergy Greenhorn Project Leases shall be delivered to Vecta at
Closing with an eighty percent (80.00%) net revenue interest. The overriding
royalty interests shall apply to all oil, gas and/or any other products
produced, saved and sold pursuant to the oil and gas leases subject to the
override.  The overriding royalty interest shall be calculated and paid based on
the proceeds of the sale of such oil, gas and/or any other products.  Each
overriding royalty interest owner shall bear and pay his proportionate share
(i.e., its 1.00% overriding royalty interest percentage, as proportionately
reduced, out of 100.00%) of ad valorem, gross production and other taxes. The
reserved overriding royalty interest shall be free and clear of other
development, production and processing costs. Notwithstanding anything herein to
the contrary, the overriding royalty interest reserved will be calculated on the
same pricing basis as the base lessor’s royalties.




9. 
DUE DILIGENCE PERIOD



           9.1           Asset Review


9.1.a  Review of Records


           Contemporaneously with the execution of this Agreement, each Party
shall supply copies of the Records to the other Party for review by such Party
and its employees, agents and contractors, or shall make the Records available
to such Party for review and copying. Each review shall be conducted by Synergy
and Vecta at their sole cost and expense. The Parties shall have until March 8,
2013 for such analysis (the “Review Period”). The Parties recognize and agree
that the Records made available to them in connection with the review are made
available as an accommodation, and without representation or warranty of any
kind as to the accuracy and completeness of the Records, except that each Party
represents that such Records are true and correct copies of such documents as
they appear in their respective files and each Party has used its reasonable
efforts in good faith to provide all documentation from its Records which relate
to the subject leases and the lands covered thereby.


           During the Review Period, the copies of the Records which are by
their nature confidential supplied by the Parties to each other shall be held
confidential and shall not be shown by either Party to any other party without
prior written consent of the other Party, except to a third party who is a bona
fide potential purchaser of all of or a portion of a Party’s interests in the
area, or to a lending institution in connection with a possible loan
transaction. Any party to whom Vecta or Synergy are permitted to disclose the
Records shall agree in writing to be bound by this requirement for
confidentiality. In the event any Party, or a party to whom a Party has
disclosed the confidential information, is compelled to disclose any portion of
the confidential information by regulations, governmental requirements,
subpoena, or civil investigation demands, said Party shall provide the other
Party(ies) to this Agreement with prompt written notice of such requirement and
said Party shall furnish only that portion of the Confidential Information that
is legally required, exercising its reasonable efforts in good faith to obtain
confidential treatment of such information.  If Closing occurs, the copies of
the Records supplied by a Party to the other Party shall become the property of
the other Party.  If this Agreement terminates and Closing does not occur, the
copies of the Records supplied by a Party to the other Party, and all
spreadsheets, digests, summaries, compilations and notes derived therefrom,
maintained in any format, but excluding any data accumulated by the receiving
Party at its sole risk and expense, will be promptly returned to the originating
Party.


 
8

--------------------------------------------------------------------------------

 
           9.2           Title Defects


           If, as a result of the inspection and review by a Party of the
subject leases covering the lands set forth in the attached Exhibits “A”, “B”,
“C”, “D” or “E”, the Records, or review of the appropriate county records, one
or more matters comes to a Party’s attention which would constitute a Title
Defect (as defined below), the Party shall notify the other Party in writing of
the Title Defects as soon as they are identified by such Party, but in any event
no later than March 11, 2013 (the “Defect Identification Date”).  Such notice
shall include information sufficient to advise the Party owning the lease deemed
to be defective of the nature of the Title Defect, the lease(s) and land(s)
affected, and the actions required to cure the defect.  All Title Defects for
which a Party fails to give notice to the other Party by the Defect
Identification Date shall be deemed waived for all purposes.


           A Title Defect is a defect which would, in a Party’s reasonable
opinion exercised in good faith, prevent the Party owning a lease from conveying
an interest in the subject lease, or portion thereof, to the other Party with
defensible title. As used herein, the term "defensible title" shall mean such
title, deducible of record in (i) the offices of the various county clerks and
recorders where the lands covered by each lease are located, (ii) the Colorado
State Office of the Bureau of Land Management, or (iii) the offices of the Land
Board of the State of Colorado, as appropriate, which:


           (a) 
entitles a Party to receive not less than its proportionate share of the number
of net mineral acres under each of the leases shown in Exhibits "A", “B”, “C”,
“D” or “E”;



           (b) 
is free and clear of encumbrances, claims or liens other than taxes assessed
against the leases covering the listed lands which are not yet delinquent; and



           (c) 
is free of imperfections in title except those normally waived by persons
engaged in the oil and gas business (such as, without limitation, defects that
have been cured by possession under applicable statutes of limitation, defects
in the early chain of title such as failure to recite marital status in
documents, omission of heirship or  succession proceedings, and failure to
record releases of lien for debts that have been extinguished, production
payments or mortgages that have expired of their own terms), to the extent such
imperfections represent matters that are not reasonably expected to result in
claims that will adversely affect a Party's title to the subject leases.



9.3           Response to Notice of Title Defects.


Upon receipt of the notice of Title Defects from a Party, the other Party shall
have the option, either (i) to elect to cure the Title Defect; (ii) make an
additional assignment of an interest in one or more of the leases for the number
of net acres of leasehold assigned to the other Party to which the Title Defects
apply;, or (iii) make an assignment of an interest in a lease covering lands
adjacent to the subject lands for the number of net acres of leasehold assigned
to such Party to which the Title Defects apply, as more specifically described
below:


           (a)           Defect Value. For each Title Defect that is claimed,
the allocated value of such defect shall be Six Hundred Dollars ($600.00) per
net mineral acre multiplied by the number of net mineral acres of leasehold set
forth in the attached Exhibits “A” and “C” to be conveyed hereunder attributable
to such defect, and Four Hundred Dollars ($400.00) per net mineral acre
multiplied by the number of net mineral acres of leasehold set forth in the
attached Exhibit “B” to be conveyed hereunder attributable to such defect.


(b)           Individual Threshold.  There shall be no remedy for any individual
Title Defect if the individual Defect Value is less than $1000.


 
9

--------------------------------------------------------------------------------

 
(c)           Title Threshold.  There shall be no remedy for Title Defects if
the aggregate Defect Value attributable to all asserted Title Defects, each of
which exceeds the Individual Threshold of $1000, does not exceed $25,000 (the
“Title Threshold”).


           (d)           Title Defects.  A Party shall provide the other Party
with written notice of its election as to each identified defect meeting the
individual threshold within three (3) business days after receipt of the written
notice of Title Defects from the other Party. The examining Party covenants that
it will give notice to the other Party of any Title Defects as they are
discovered (i.e., identified in a final ownership report, title opinion or
status report) and shall not wait until the end of the Examination Period to
inform the Party owning the lease(s) of previously identified Title Defects.


9.4           Election Not to Cure a Title Defect(s).


Once the Title Threshold is met, if a Party is unable or subsequently elects not
to cure a Title Defect of which the Party has been timely notified then the
affected lease shall, except as may otherwise be provided herein, be sold and
conveyed to the other Party with the Party owning such lease having an option to
make a refund to the other Party equal to the diminution in value attributable
to such Title Defect (the "Defect Adjustment").  The Defect Adjustment shall be
determined as follows:


(i)           If the Title Defect is a matter affecting the quantity of interest
owned by a Lessor, or the amount of interest owned by a Party under a lease, the
amount of the adjustment shall be calculated by multiplying the number of net
mineral acres of leasehold for which title does not meet the standard under this
Agreement by the Defect Value.


(ii)           If multiple Title Defects affect the interests claimed by a Party
under a lease, the aggregate value of the Title Defects shall not exceed the
allocated value of the lease based on the number of net mineral acres that the
Party claims are attributable to such lease.


(iii)           If the Title Defect is a lien, encumbrance, or other charge upon
a Property which is undisputed and liquidated in amount, then the Defect
Adjustment shall be the amount necessary to be paid to the obligee to remove the
Title Defect from the affected Property; provided, however, that if the Title
Defect affects more than a Party's interest in the affected Property, then the
amount of the Defect Adjustment will be reduced proportionately to the extent of
the Party's interest in the affected Property.


In lieu of a refund of a portion of the Purchase Price equal to the Defect
Adjustment, a Party may, at its sole election, and at its sole cost and expense,
either assign to the other Party (a) an additional interest in one or more of
the leases covering the subject lands equal to the number of net acres for which
title is deemed to have failed or for which the Party owning such lease elects
not to cure the Title Defect for the purpose of conveying to the other Party the
net mineral acres subject to the Title Defect and to equalize the ownership of
such other Party across such leases, or (b) an interest in one or more of the
oil and gas leases owned by the Party in whole covering lands adjacent to the
subject lands an additional interest in one or more of the leases covering such
adjacent lands equal to the number of net acres for which title is deemed to
have failed or for which the Party elects not to cure the Title Defect.


9.5           Election to Cure Title Defects.


If the Title Threshold has been met and a Party timely asserts a Title Defect
and the other Party elects to cure such Title Defect and so provides notice in
writing, then the Party receiving the notice shall have a period of sixty (60)
days from the date of receipt of the notice within which to cure the defect and
furnish evidence of same.  Title Defects asserted by a Party shall be deemed to
be cured if such curative is sufficient to render defensible title.  Such
evidence shall be presumed to be sufficient unless, within ten (10) days after
receipt of evidence of the same, the Party provides notice that the curative is
not acceptable.  If a Party notifies the other Party that the curative is
unacceptable and such Party disagrees, then the Party providing notice shall
have the option of re-assigning the portion of the subject lease with the Title
Defect to the other Party, and receiving an assignment of an equal interest in a
lease covering lands adjacent to the subject lands as described in Section 9.4
above.


 
10

--------------------------------------------------------------------------------

 
If a Party cures a Title Defect applicable to any lease, then such lease shall
be conveyed by the Party to the Other Party. In the event a Party fails to cure
any Title Defect, then the Other Party shall elect to either waive the Title
Defect or continue to assert the Title Defect.  As to those Subject Leases, if
any, for which a Party elects to continue assertion of a Title Defect, the other
Party shall assign to the Party providing notice an assignment of an equal
number of net acres out of the subject leases or an equal number of net acres
out of certain leases owned by said Party covering lands adjacent to the subject
lands as described in Section 9.4 above.  As to those subject leases not
conveyed by reason of Title Defect in which a Party elects to continue assertion
of a Title Defect:


(a)           If the Party receiving notice of a defect cures the Title Defect
on or before May 15, 2013, then not later than May 31, 2013, said Party shall
execute and deliver to the notifying Party an Assignment, Bill of Sale, and
Conveyance of the Property for which the Title Defect was cured in the same form
set forth as Exhibit “F” hereto.


           (b)           If Party receiving notice of a defect fails to cure the
defect by May 15, 2013, the notifying Party may elect to waive or continue to
assert such Title Defect.  If the notifying Party elects to continue to assert
such Title Defect, said Party may terminate this Agreement as to the subject
lease (or portion thereof) for which the Title Defect was not cured, and neither
Party shall have any further obligation respecting the purchase or sale of such
subject lease, which title shall remain with the Party receiving notice.


9.6           Post-Closing Curative


           Each Party shall use reasonable efforts in good faith after Closing
in curing any and all Title Defects.  Neither Party shall have any liability for
any defects identified hereunder as to the leases owned prior to Closing by the
other Party, and nothing herein shall be interpreted to make the other Party a
potentially liable party for such defect(s).   The costs and expenses for
acquisition of any post-closing curative shall be borne one hundred percent
(100.00%) by the Party contributing the lease to the Agreement.
 
9.7           Second Closing
 
As to any and all title defect issues asserted by either Synergy or Vecta prior
to Closing that result in the withholding of a portion of the cash or equity
consideration referenced in Section 7.1, if any, the Parties shall meet as soon
as practicable after May 15, 2013 to resolve the remaining capital issues as to
the consideration hereunder. Thereafter, should it be necessary, the Parties
shall have a second closing (“Second Closing”) not later than May 29, 2013, at
which time funds or shares being held in escrow shall be released as necessary
to account for any increases or decreases in the amount of leasehold having
been  cured and conveyed hereunder.


           9.8           Representations as to Title


           Vecta represents, but does not warrant, that it has reviewed title to
the Vecta Greenhorn Project Area Leases, the Vecta Wattenberg Extension Area
Leases, and the Vecta Greenhorn Project Area Supplemental Leases as to the lands
shown in the attached Exhibits “A”, “B” and “E”, and that, to the best of its
knowledge, there are no defects in title which would prevent Synergy from
receiving defensible title to the subject leases as to the subject lands.
 
Synergy represents, but does not warrant, that it has reviewed title to the
Synergy Leases as to the lands shown in the attached Exhibit “C”, and that, to
the best of its knowledge, there are no defects in title which would prevent
Synergy from receiving defensible title to the subject leases as to the subject
lands.




10. 
RENTAL AND LEASE MAINTENANCE PAYMENTS



           The Parties (and any partners secured by Vecta) shall bear 35.00%
(Synergy) and 65.00% (Vecta) respectively of any and all rental and/or other
lease payments necessary to maintain or extend each of the subject leases that
becomes due and payable after the Effective Date in accordance with the
provisions of the joint operating agreement discussed below in Section 11 as to
the leases and lands set forth in the attached Exhibits “A”, “C” and “E”.


 
11

--------------------------------------------------------------------------------

 
As to any and all rental and/or other lease payments necessary to maintain or
extend each of the subject leases that becomes due and payable after the
Effective Date in accordance with the provisions of the joint operating
agreement discussed below in Section 11 as to the leases and lands set forth in
the attached Exhibits “B” and “D”, the Parties shall bear 35.00% (Vecta) and
65.00% (Synergy) of such costs and expenses.
 
 
11. 
PROJECT OPERATING AGREEMENT



           The rights of Vecta and Synergy in and to the Vecta Leases, the
Synergy Leases and the State and Federal Leases as well as any leases which
Synergy and Vecta may hereafter acquire and jointly own interests within the
boundaries of the DJ Basin Greenhorn AMI discussed in Section 15 shall be
governed by the AAPL 1989 Model Form Operating Agreement attached to the
Agreement as Exhibit "G" and hereby made a part hereof.  The Operating Agreement
names Synergy as Operator and has attached to it, among other things, a 2005
COPAS Accounting Procedure and a Gas Balancing Agreement.




12. 
INDEMNITIES AND WARRANTIES



           EACH PARTY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE OTHER
PARTY AND ANY SUBSIDIARY AND AFFILIATE COMPANIES, TOGETHER WITH THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND ALL CLAIMS,
CAUSES OF ACTION, PENALTIES, LIABILITIES, DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEY’S FEES) IN
CONNECTION WITH ANY PERSONAL INJURIES, INCLUDING DEATH, OR PROPERTY DAMAGE OR
LOSS OF WHATSOEVER KIND OR NATURE, THAT RELATE TO OR ARE ATTRIBUTABLE TO THE
OWNERSHIP OR OPERATION OF THE LEASES OWNED BY THEM COVERING THE LANDS SET FORTH
IN THE RESPECTIVE EXHIBIT “A”, EXHIBIT “B”, EXHIBIT “C”, EXHIBIT “D” OR EXHIBIT
“E”.


           

13. 
BUREAU OF LAND MANAGEMENT AND STATE OF COLORADO APPROVALS



           Appropriate and proper notice of such sale, including, but not
limited to any and all assignment, change of operator and designation of
operator forms, shall be forwarded to the Bureau of Land Management and the
Colorado Oil and Gas Conservation Commission at Closing.




14. 
WAIVERS AND CONSENTS



           This Agreement, and the subsequent Closing hereunder, is subject to
any waivers and consents which may be required under any existing contracts
including, but not limited to, waivers of preferential rights to purchase and
consents to assign.




15. 
AREA OF MUTUAL INTEREST



           The Parties hereby establish and create an Area of Mutual Interest
(referred to as the “DJ Basin Greenhorn AMI”) consisting of the following
described lands located in Morgan and Weld Counties, Colorado:


Township 5 North, Ranges 57 through 60 West, 6th PM
Township 6 North, Ranges 57 through 60 West, 6th PM
Township 7 North, Ranges 57 through 60 West, 6th PM
Township 8 North, Ranges 56 through 58 West, 6th PM


The term of the DJ Basin Greenhorn AMI shall coincide with the Term of this
Agreement as set forth in Section 2.


 
12

--------------------------------------------------------------------------------

 
           At any time during the Term of this Agreement, any party to this
Agreement shall have the right to (a) acquire one or more oil and gas leases
covering lands in the DJ Basin Greenhorn AMI, (b) acquire an option, by farmout
agreement or otherwise, to acquire an interest in one or more oil and gas leases
covering lands in the DJ Basin Greenhorn AMI; or (c) acquire an interest in the
royalty or mineral estate underlying lands in the DJ Basin Greenhorn AMI.  Any
lease, option, royalty or mineral interest obtained shall be referred to as an
"Acquisition".  Within thirty (30) days after an Acquisition is made (the
Acquisition of a state or federal lease acquired at auction is made when the
lease is issued), the party so acquiring shall notify all other parties to this
Agreement of the Acquisition in writing (“Notice of Acquisition”).  The Notice
of Acquisition shall contain sufficient information to apprise all non-acquiring
parties of the acreage affected by the Acquisition, the costs thereof, the terms
and burdens thereon, and shall be accompanied by a copy of the lease, option
contract or mineral/royalty deed.


           Any acquisition of an interest within the DJ Basin Greenhorn AMI by
an affiliate, subsidiary, or a party related to either Party shall be deemed to
be an Acquisition by Vecta or Synergy, and the interest in the Acquisition being
offered pursuant to the provisions of the Agreement shall not bear any
additional costs or burdens other than those created at the time of the original
lease or other contract covering lands within the DJ Basin Greenhorn AMI.
 
Any acquisition of any interest within the DJ Basin Greenhorn AMI being offered
pursuant to the provisions of the Agreement shall be extended to the other Party
(or Parties) at actual cost, and no such interest being assigned hereunder shall
bear any additional direct or indirect costs or burdens.


           Each non-acquiring party shall have thirty (30) days from receipt of
the Notice of Acquisition within which to notify the acquiring party of its
election to participate or decline participation in the Acquisition. Failure to
timely render an election to participate shall constitute an election not to
participate in the Acquisition.  If a well is actually drilling in the DJ Basin
Greenhorn AMI, or on lands pooled, unitized or communitized therewith, at the
time the Acquisition is made, the period for the election shall be reduced to
seventy two (72) hours from receipt of the Notice of Acquisition.


           Each party electing to participate in the Acquisition shall be
entitled to participate in the Acquisition to the extent of its interest.  As to
leases acquired in the DJ Basin Greenhorn AMI, whether by purchase or by
farmout, Vecta (and any partners secured by Vecta) shall have the right to
participate in an Acquisition to the extent of an 65.00% interest and Synergy
shall have the right to participate in an Acquisition to the extent of its
35.00% interest.


           All costs of the Acquisition, including, but not limited to, lease
bonuses, broker fees, recording fees, costs of abstracts and title memoranda,
costs of title examination and other related costs, shall be borne by the
various Parties electing to participate to the extent of their participation in
the Acquisition.  Each Party shall reimburse the acquiring Party for its share
of the acquisition costs within thirty (30) days of receipt of a duly
particularized invoice.  Failure of any Party to timely reimburse the acquiring
Party for the invoiced amount shall be deemed to be an election by such Party
not to participate in the Acquisition, notwithstanding its prior stated intent
with respect to participation in the Acquisition.  The interest in the
Acquisition previously allocated to such Party shall then be offered by the
acquiring Party to all other Parties who elected to participate in the
Acquisition on a pro-rata basis; any interest not assumed by a non-acquiring
Party shall be assumed by the participating Parties.  Within thirty (30) days
after receipt from all participating Parties of the acquisition costs, the
acquiring Party shall execute and deliver an appropriate assignment of the
interests so acquired to all other participating Parties.


           If any Acquisition applies to lands which fall partly within and
partly outside the DJ Basin Greenhorn AMI, only the portion of the Acquisition
covering lands within the DJ Basin Greenhorn AMI shall be made available to all
non-acquiring Parties, and a party must elect to participate only as to the
portion of the lands affected by the Acquisition which fall within the DJ Basin
Greenhorn AMI.


           If less than all Parties to this Agreement elect to participate in an
Acquisition, all interests in the DJ Basin Greenhorn AMI lands subject to the
Acquisition shall be excluded from the provisions of the Agreement, but shall be
made expressly subject to the terms and conditions of a separate Operating
Agreement essentially identical to the form attached hereto as Exhibit "G" with
the Parties participating in such acquisition as parties to such Operating
Agreements. Notwithstanding the other provisions of this Section 15, the DJ
Basin Greenhorn AMI shall also then automatically terminate as to the whole
section or sections under which the properties comprising the Acquisition are
located. Further, the DJ Basin Greenhorn AMI shall also be amended from time to
time during the Term of the Agreement to the extent that any sale, transfer, or
assignment of a lease or leases set forth in the attached Exhibits “A”, “B”,
“C”, “D” or “E” to a third party resulting in the relinquishment of all joint
interests in a township or townships within the DJ Basin Greenhorn AMI shall
result in the elimination of such township or townships from the DJ Basin
Greenhorn AMI as of the effective date of the sale, transfer, or assignment of
the leasehold interests.


 
13

--------------------------------------------------------------------------------

 
           Vecta and Synergy acknowledge that the overriding royalty interest
referenced in Section 8 shall apply to any and all extensions or renewals of the
Vecta Greenhorn Project Leases, the Vecta Wattenberg Extension Area Leases, or
the Synergy Greenhorn Project Leases as to all or any part of the lands set
forth in the attached Exhibits “A”, “B” and “C”.




16. 
KNOWLEDGEABLE PARTIES



           Each Party represents that it is a knowledgeable buyer and owner of
oil and gas properties, has the ability to and has evaluated the Assets to be
acquired pursuant to this Agreement, and is acquiring the Assets for its own
account and not with the intent to make any distribution in violation of any
securities laws, rules, or regulations. Each Party acknowledges that, except as
otherwise set forth herein, neither Vecta nor Synergy makes any warranty or
representations, express and implied, statutory, or otherwise, as to the
accuracy or completeness of the records or any other materials furnished or made
available to the other Party in connection with this Agreement, including,
without limitation, the ability or potential of the Vecta Greenhorn Project
Leases, the Vecta Wattenberg Extension Area Leases, the Synergy Greenhorn
Project Leases, the Joint Interest State Leases, or the Vecta Greenhorn Project
Supplemental Leases to produce hydrocarbons, the environmental condition of the
subject lands or any other matters contained in the Records or other materials
furnished or made available to each other or their respective agents or
representatives.  Nothing contained in this Section is intended to limit a
Party’s right to raise Title Defects pursuant to Section 9.2.




17. 
GENERAL PROVISIONS



           17.1           Severability


            In the event any covenant, condition, or provision contained herein
is held to be invalid by a court of competent jurisdiction, the invalidity of
such covenants, condition or provision shall in no way affect any other
covenant, condition, or provision contained herein, provided that any such
invalidity does not materially prejudice either Vecta or Synergy in its
respective rights and obligations contained in the valid covenants, conditions
and provisions of this Agreement.
 
17.2          Construction of Ambiguity


           In the event of any ambiguity in any of the terms or conditions of
this Agreement, including any exhibits, whether or not placed of record, such
ambiguity shall not be constructed for or against either party hereto on the
basis that such party did or did not author the same.
 
17.3          Authorization and Enforceability


           Vecta has the requisite limited partnership power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Vecta. This Agreement has been
duly and validly executed and delivered by Vecta and (assuming that this
Agreement constitutes a valid and binding obligation of Synergy) constitutes a
legal, valid and binding obligation of Vecta enforceable against Vecta in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance and similar laws
affecting creditors’ rights generally and except to the extent that general
equitable principles may affect the availability of certain remedies.


           Synergy has the requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Synergy. This Agreement has been duly
and validly executed and delivered by Synergy and (assuming that this Agreement
constitutes a valid and binding obligation of Vecta) constitutes a legal, valid
and binding obligation of Synergy enforceable against Synergy in accordance with
its terms, except as limited by applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance and similar laws affecting creditors’
rights generally and except to the extent that general equitable principles may
affect the availability of certain remedies.


 
14

--------------------------------------------------------------------------------

 
17.4         Accredited Investor; Investment Intent
 
Vecta qualifies as an “accredited investor” within the meaning of Rule 501(a) of
Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”). Vecta is acquiring the Shares included as the Synergy Equity Contribution
for its own account for the purpose of investment and not with a view to, or for
sale in connection with, the distribution thereof, and it has no present
intention of distributing or selling such Shares. Vecta understands that the
Shares have not been registered under the Securities Act, or the securities laws
of any state or other jurisdiction, and hereby agrees not to make any sale,
transfer or other dispositions of such Shares unless either (i) such Shares have
been registered under the Securities Act and all applicable state and other
securities laws and any such registration remains in effect or (ii) registration
is not required under the Securities Act or applicable state securities laws
with respect to such sale, transfer or other disposition.
 
           17.5           No Broker Fees


           The Parties each represent that they have incurred no liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transaction contemplated in this Agreement for which the other party shall have
any responsibility.


           17.6           Each Party Bears Expenses


           Each party shall bear and pay all expenses (including, without
limitation, legal fees and broker’s fees) incurred by it in connection with the
transaction contemplated by this Agreement.


           17.7           Entire Agreement


           This Agreement contains the entire understanding of the parties
hereto and supersedes all prior agreements, understandings, negotiations, and
discussions among the parties with respect to the transaction contemplated by
this Agreement.


           17.8           Public Disclosures


            Both Vecta and Synergy agree that neither will issue a press release
or make any public statements or disclosures to any third parties with respect
to the terms of the sale without the prior written consent of the other, unless
required to do so by the terms of any prior agreement or contract, or by rule or
provision of any law. To the extent necessary for Synergy to comply with all
applicable securities laws, rules or regulations concerning disclosure of
material transactions, Synergy shall have the right to make a public disclosure
not less than twenty four (24) hours after having provided Vecta with a copy of
the statement or disclosure, and having received consent from Vecta as to the
content of the statement or disclosure, such consent not to be unreasonably
withheld.


           17.9           Time of Performance


           Time is of the essence of this Agreement and each and every provision
hereof in which time or performance is a factor.


           17.10         Governing Law


           This Agreement shall be governed by the laws of the State of Colorado
without regard to rules regarding conflicts of laws; and the parties agree that
proper venue for any disputes arising hereunder shall be in Federal or State
courts located in the state of Colorado.


           17.11         Waiver


           The waiver or failure of either party to enforce any provision of
this Agreement shall not be construed or considered to be a waiver of any
further breach of such provision or of any other provisions of this Agreement.


 
15

--------------------------------------------------------------------------------

 
           17.12         Survival of Agreements


           Except as otherwise specifically provided in this Agreement, all
covenants, agreements, representations and warranties shall remain in effect for
the Term of this Agreement and shall survive the execution of this Agreement,
Closing, and the delivery and the recordation of any conveyancing documents
whether from Vecta to Synergy or from Synergy to Vecta.


           17.13         Successors and Assigns


           This Agreement shall bind and inure to the benefit and burden of the
successors and assigns of the parties hereto.


           17.14         Notices


           All notices required to be given under this Agreement shall be in
writing and shall be given either by personal delivery, overnight courier,
certified U.S. Mail (postage prepaid), facsimile, telecopier, or email.  Such
notice shall be delivered or addressed to the respective representatives of the
Parties as shown below.  Notice shall be deemed given only when received by the
Party to whom it is directed.  Each Party shall have the right to change its
designated representative and/or address at any time by giving notice thereof to
the other parties at least thirty (30) days prior to the effective date of the
change.


           17.15         Confidentiality


           Except as required by law, all information acquired by Synergy in any
inspection, inventory, test, investigation, study or examination of the
property, and the results of any analysis thereof, except information otherwise
in the public domain, or as may be required by law to be disclosed to any
regulatory agencies, shall be strictly confidential in nature.  In the event any
Party is compelled to disclose any portion of the Confidential Information by
regulation, governmental requirement, subpoena, or civil investigative demand,
said Party shall provide the other Parties to this Agreement with prompt written
notice of such requirement, and said Party shall furnish only that portion of
the Confidential Information that is legally required, exercising its reasonable
efforts to obtain confidential treatment of such information, other than to a
consultant, contractor or third party who is a bona fide potential purchaser of
all of or a portion of a Party’s interests in the area, or to a lending
institution in connection with a possible loan transaction.


           17.16         Further Assurances


           Vecta and Synergy each agree to execute and deliver, from time to
time, any additional documents which may be necessary to effect the intent of
the parties as stated in this Agreement.


           17.17         Amendment


           This Agreement may be amended, modified, supplemented, restated or
discharged only by an instrument in writing signed by the party against whom
enforcement of the amendment, modification, supplement, restatement, or
discharge is sought.


           17.18         No Partnerships


           Each party to this Agreement shall be liable severally, but not
jointly, for its costs and obligations as set forth herein and no party shall be
liable for the costs or obligations of any others, unless expressly set forth in
writing under the terms of this Agreement.  This Agreement does not create, nor
shall this Agreement be considered so as to create, any partnership, joint
venture, association, trust or other relationship of any kind giving rise to
partnership or fiduciary duties being owed by any party to any other party.


           17.19         Letter of Intent


           This Agreement shall supersede all prior Letters of Intent, including
but not limited to  that certain Letter of Intent between Vecta and Synergy
dated June 12, 2012. To the extent that the Letter of Intent anticipates the
acquisition of certain leases not specifically subject to this Agreement, the
acquisition of such leases shall be expressly governed by the AMI provisions set
forth in Section 15. The Letter of Intent also discusses certain exploration
activities, including one or more seismic programs and the drilling or re-entry
of one or more wells, and all such proposals shall be subject to the provisions
of the Project JOA. To the extent of any conflict between the Letter of Intent
and this Agreement, the provisions, terms and conditions of this Agreement shall
control.


           

 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the 1st day of March, 2013.



Vecta Oil & Gas, Ltd.  
Synergy Resources Corporation
 
  By:
/s/ Jim Bob Byrd
  By:
/s/ William E. Scaff, Jr.
   
Jim Bob Byrd, Vice President – Land
   
William E. Scaff, Jr., Vice President
   
 
   
 
 


                                                                           

List of Exhibits
 

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G List of Vecta Greenhorn Project Area Leases
List of Vecta Wattenberg Extension Area Leases
List of Synergy Greenhorn Project Area Leases
List of Joint Interest State Leases
List of Vecta Greenhorn Project Area Supplemental Leases
Form of Assignment
Form of JOA --- Synergy Form (prepared by Sue Eich)

 
                                
 
 
17

--------------------------------------------------------------------------------

 